Citation Nr: 0102481	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-20 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a left knee injury, postoperative, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



REMAND

The veteran served on active duty from September 1976 to 
November 1980.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that awarded a 20 percent disability 
rating for a service-connected postoperative left knee 
disability.

VA has an affirmative duty to assist the veteran in 
developing all facts pertinent to his claim for benefits from 
service related injuries.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  Moreover, VA examinations or opinions are 
necessary where the evidence of record contains competent 
evidence that the veteran has a current disability and 
indicates that the disability may be associated with the 
veteran's active service, but there is not sufficient medical 
evidence to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).

Here, the recent September 1998 VA joints examination report 
is inadequate.  It does not provide sufficient medical 
information necessary for the Board to render findings of 
medical fact regarding the degree of disability resulting 
from the veteran's service-connected knee condition.  For 
example, the examination report is comprised of answers to a 
specific series of questions, but those specific questions 
are not contained in the examination report associated with 
the claims folder.  There is a significant amount of 
information contained in those answers that can only be 
interpreted by reference to the questions.  Since the 
specific questions do not accompany the examination report, 
remand is required so that information may be provided.  The 
RO should obtain a comprehensive report of the September 1998 
VA joints examination that includes the questions to which 
the examiner was responding.

Further, evidence in the claims file reflects that the 
veteran did not report for a VA orthopedic examination 
scheduled in October 1999.  VA regulations provide that 
"[w]hen a claimant fails to report for an 
examination . . . scheduled in conjunction with . . . a claim 
for an increase, the claim shall be denied."  38 C.F.R. 
§ 3.655(b) (2000).  There is no evidence in the claims file 
that the RO notified the veteran that an examination would be 
required or the effect of failure to report for the 
examination without good cause.  Accordingly, on remand, the 
veteran should be given such notice by the RO.  

Finally, any recent medical records showing treatment for the 
veteran's service-connected left knee disability could prove 
relevant to the claim and should be requested on remand.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Request that the veteran provide a 
list of those from whom he has received 
medical treatment for a left knee 
disorder since 1998 and appropriate 
releases.  Request the complete treatment 
records of all such treatment from the 
identified sources.  If any request is 
unsuccessful, notify the veteran so he 
may have an opportunity to obtain and 
present the records himself.  Ask the 
veteran whether he has received any VA 
treatment for his left knee, and obtain 
any VA treatment records for his knee 
that are not already of record.

2.  Obtain a comprehensive report of the 
September 1998 VA joints examination.  
Ensure that the report contains the 
specific questions that prompted the 
examiner's responses in the original 
examination report.  

3.  Notify the veteran that he will be 
scheduled for a VA examination of his 
left knee injury residuals.  Tell him 
the consequences of failing to report 
for the examination without good cause.  
38 C.F.R. § 3.655(b) (2000).  Be sure 
that the VA medical center scheduling 
the examination has the veteran's 
current mailing address.

4.  Schedule an appropriate VA 
examination for the veteran.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted, and 
the examiner should review the results 
of any testing prior to completion of 
the report.  

The examiner should identify all 
objective manifestations of residuals 
attributable to the veteran's service-
connected left knee disorder.  If 
limitation of motion may be attributed to 
the service-connected disorder, the 
examiner should note the range of motion 
for the left knee in degrees and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner should be requested to describe 
whether any reported pain significantly 
limits the function of the veteran's knee 
during flare-ups or when the knee is used 
repeatedly.  Any limitation of knee 
function must be clearly identified.  If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  

The examiner must clearly state whether 
there is any evidence of recurrent 
subluxation or lateral instability and if 
so, to what extent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000);  see also Stegall v. West, 
11 Vet. App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.

6.  Formally readjudicate the issue on 
appeal.  If the veteran fails to report for 
VA examination, the RO should take into 
consideration the provisions of 38 C.F.R. § 
3.655(b).  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


